Exhibit 10.85

 

December 31, 2008

 

Mr. Stephen R. Nichols

1506 Pearl Avenue

Crofton, Maryland  21114

 

Re: SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This agreement made and entered into between U-Store-It Trust (the “Company”)
and Stephen R. Nichols (the “Executive”);

 

WHEREAS, the Executive has been employed by the Company pursuant to that Amended
and Restated Executive Employment Agreement dated April 20, 2007  (the
“Employment Agreement”);

 

WHEREAS, the Executive’s employment with the Company has been terminated,
effective December 31, 2008, upon non-renewal of the employment term pursuant to
Section 1 of the Employment Agreement;

 

WHEREAS, Section 5.5 of the Employment Agreement sets forth the payment and
post-termination benefits to which the Executive is entitled upon non-renewal of
the employment term of the Employment Agreement;

 

WHEREAS, the Company and Executive have agreed that Exhibit A attached hereto
and made a part hereof sets forth in full the payment and post-termination
benefits which the Company has expressed its willingness to provide to the
Executive and which the Executive has expressed his willingness to accept, in
connection with the termination of the Executive’s employment (all of such
payment and post-termination benefits being referred to collectively as the
“Termination Benefits”), upon the terms set forth herein (and in full
satisfaction of any and all obligations of the Company under, or entitlement of
the Executive under, the Employment Agreement);

 

WHEREAS, the Executive has agreed to accept the Termination Benefits upon the
terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The recitals set forth above are true
and accurate.

 

2.                                       As a material inducement to Executive
to enter into this Agreement, the Company will provide the Executive with the
Termination Benefits within 30 days after the date hereof, to be paid in the
form of regular payroll checks and from which the Company will make all
applicable withholding.  The Executive acknowledges that he is not entitled to
receive the Termination Benefits unless he executes and does not revoke this
Severance and General Release Agreement (the “Agreement”).

 

3.                                       This Agreement is not and shall not be
construed as an admission by the Executive of any fact or conclusion of law. 
Likewise, this Agreement is not and shall not be construed as an admission by
Company of any fact or conclusion of law.  Without limiting the general nature
of the previous sentences, this Agreement shall not be construed as an admission
that the Executive, or the Company, or any of the Company’s officers, directors,
managers, agents, or employees have violated any law or regulation or have
violated any contract, express or implied.

 

4.                                       The Executive represents and warrants
that he has no personal knowledge of any practices engaged in by the Company
that is or was a violation of any applicable state law or regulations or of any
federal law or regulations.  To the extent that the Executive has knowledge of
any such practices, the Executive represents and warrants that the Executive
already has notified the Company in writing of such alleged practices.

 

--------------------------------------------------------------------------------


 

5.                                       The Executive represents and warrants
that he has not filed any other complaint(s) or charge(s) against the Company
with the EEOC or the state commission empowered to investigate claims of
employment discrimination or with any other local, state or federal agency or
court, and that if any such agency or court assumes jurisdiction of any
complaint(s) or charge(s) against the Company on behalf of the Executive, the
Executive will request such agency or court to withdraw from the matter, and the
Executive will refuse any benefits derived therefrom.  This Agreement will not
affect the Executive’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by the EEOC regarding
matters which arose after the date of this Agreement and which are not the
subject of this Agreement.

 

6.                                       The Executive hereby irrevocably and
unconditionally releases and forever discharges the Company, its subsidiaries,
parent companies, and related entities, and each of the Company and its
affiliates’ successors, assigns, agents, directors, officers, employees,
representatives, and attorneys, and all persons acting by, through, under or in
concert with any of them (collectively “Released Parties”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, known or unknown (“Claims”), which
the Executive now has, or claims to have, or which the Executive at any time
heretofore had, or claimed to have, against each or any of the Released
Parties.  The definition of Claims also specifically encompasses all claims of
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
1981(a), the Age Discrimination in Employment Act of 1967, as amended, the
Employment Retirement Income Security Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, as well as all claims under state law provided under other
applicable state law or local ordinance concerning the Executive’s employment. 
This Agreement further specifically encompasses all claims related to
compensation, benefits, incentive packages, or any other form of
compensation the Executive may or may not have received during his employment.
This paragraph will not affect the Executive’s ability to file a claim of
discrimination with the Equal Employment Opportunity Commission (or applicable
state or local agency), or participate in any such investigation, but will
preclude the Executive from obtaining any personal relief in any such
proceeding.

 

7.                                       The Executive agrees that he forever
waives and relinquishes any and all claim, right, or interest in reinstatement
or future employment that he presently has or might in the future have with the
Company and its successors and assigns.  The Executive agrees that he will not
seek employment with the Company and its successors and assigns in the future.

 

8.                                       If any provision of this Agreement is
held to be invalid or unenforceable, the remainder of the Agreement shall
nevertheless remain in full force and effect.  If any provision is held to be
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.  No
waiver of any terms of conditions of this Agreement or any part of the Agreement
shall be deemed a waiver of any other terms and conditions of this Agreement or
with any later breach of this Agreement.

 

9.                                       The Executive agrees to indemnify and
hold each and all of the Released Parties harmless from and against any and all
loss, costs, damage, or expense, including, without limitation, attorneys fees,
incurred by the Released Parties, or any of them, arising out of the Executive’s
breach of this Agreement or the fact that any representation made by him herein
was false when made.

 

10.                                 The obligations of Executive under Section 1
of the Noncompetition Agreement dated as of July 10, 2006 between Executive and
the Company shall terminate at the time that Executive becomes entitled to
receive the Termination Benefits pursuant to paragraph 2 above (but the
obligations of Executive under the remaining sections of the Noncompetition
Agreement shall continue in full force and effect). Subject to the preceding
sentence, in the event of any breach of this Agreement or the Noncompetition
Agreement or Section 6 of the Employment Agreement by the Executive, the Company
shall be entitled to immediately cease payment of the Termination Benefits in
addition to any other remedy it may have.  Both parties understand and agree
that should either of them breach any material term of this Agreement, the
non-breaching party can institute an action to enforce the terms of this
Agreement.  If legal action is commenced to enforce any provision of this
Agreement, the substantially prevailing party in such action

 

2

--------------------------------------------------------------------------------


 

shall be entitled to recover its attorneys’ fees and expenses through any and
all trial courts or appellate courts, in addition to any other relief that may
be granted.

 

11.                                 The Executive represents that he has not
heretofore assigned or transferred, or purported to assign or transfer to any
person or entity, any Claim or any portion thereof or interest therein.

 

12.                                 The Executive represents and acknowledges
that in executing this Agreement he does not rely and has not relied upon any
other representation or statement made by any of the Released Parties or by any
of the Released Parties’ agents, representatives or attorneys, except as set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.

 

13.                                 The Executive further agrees that he will
not disparage the Company, its business, its employees, officers or agents, or
any of the Company’s affiliates or related entities in any manner harmful to
their business or business reputation.  The Executive and the Company agree to
keep the matters contained herein confidential.  The Executive will not discuss
this agreement with any current or former employee(s) of the Company.  This
clause shall not prevent the Executive from communicating confidentially with
his attorney(s) or immediate family members, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.  Likewise, the Company agrees not to
disparage the Executive or otherwise make any negative statement about the
Executive, in writing, orally, or otherwise, in connection with the matters or
claims released herein and expressly including, but not limited to, matters
related to the Executive’s employment with the Company.  This clause shall not
prevent the Company from communicating confidentially with its attorney(s),
officers, or directors of the corporation, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.

 

14.                                 This Agreement shall be binding upon the
Company, the Executive and their respective heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of the Released Parties and each of them, and to their heirs,
administrators, representatives, executor, successors and assigns.

 

15.                                 All terms not defined herein shall have the
meanings set forth in the Employment Agreement.

 

16.                                 This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of Ohio.

 

17.                                 This Agreement sets forth the entire
agreement between the parties hereto.  Any modification, amendment or change to
this Agreement must be made in writing and signed by both parties.

 

The Executive acknowledges that he has been advised to consult with an attorney
prior to executing this Agreement.  The Executive acknowledges that the
Executive has been given a period of up to twenty-one (21) days within which to
consider this Agreement.  The Executive further acknowledges that this Agreement
may be revoked by the Executive at any time during the seven (7) day period
beginning on the date that the Executive has signed this Agreement by providing
written notice of revocation to Christopher P. Marr,  Chief Financial Officer,
U-Store-It Trust, 460 E. Swedesford Road, Suite 3000, Wayne, PA 19087.  This
Agreement shall not become effective if the Executive revokes the Agreement
during this 7-day period and will not become effective otherwise until after
expiration of the 7-day period.  The Executive shall not be entitled to receive
any Termination Benefits under this Agreement or otherwise until the expiration
of the revocation period.

 

 

 

/s/ Stephen R. Nichols

Date

 

Executive

 

 

 

 

 

U-Store-It Trust

 

 

 

 

 

 

 

 

By:

/s/ Christopher P. Marr

Date

 

Title:

President and Chief Investment Officer

 

3

--------------------------------------------------------------------------------


 

Stephen Nichols

Exhibit A

 

Per Section 5.5 of the Amended and Restated Executive Employment Agreement

 

 

 

 

 

 

 

Section 5.5 (1)(i) - 1 times Salary

 

$

275,000

 

Section 5.5 (1)(ii) - Average of two previous Annual Bonuses

 

68,083

 

Section 5.5 (1)(ii) - Average of two previous Long-Term Bonuses

 

390,439

 

 

 

 

 

Subtotal

 

733,522

 

 

 

 

 

Additional Benefits

 

 

 

 

 

 

 

2008 FFO Bonus - 200% of Target

 

211,750

 

2008 Personal Bonus - 100% of Target

 

45,375

 

Accrued Vacation

 

21,154

 

 

 

 

 

Subtotal

 

278,279

 

 

 

 

 

Total Severance

 

$

1,011,801

 

 

--------------------------------------------------------------------------------